“Exhibit 99.1” 99¢ ONLY STORES® REPORTS TOTAL SALES OF $325.0 MILLION AND AN INCREASE IN SAME-STORE-SALES OF 2.9% FOR THE THIRD QUARTER OF FISCAL 2 31, 2007 CITY OF COMMERCE, CA – January 9, 2008- 99¢ Only Stores® (NYSE:NDN) (the “Company”) today reports total sales of $325.0 million for the third quarter of fiscal 2008 ended December 31, 2007.This represents an increase of 7.6% over total sales of $302.1 million for the same quarter last year.Retail sales for the quarter ended December 31, 2007 were $314.6 million, up 7.9% from retail sales of $291.6 million for the same quarter last year. The Company's same-store-sales for the third quarter ended December 31, 2007 increased 2.9% versus the same quarter last year. For this period, the number of overall same-store-sales transactions increased by 2.8% and the average transaction size increased by 0.1% to $9.55 from $9.54. Total sales for the nine months ended December 31, 2007 were $908.9 million, up 9.9% over sales of $826.8 million for the nine months ended December 31, 2006. Total retail sales for the nine months ended December 31, 2007 were $878.1 million, up 10.1% over sales of $797.4 million for the nine months ended December 31, 2006. Same-store-sales for the nine months ended December 31, 2007 were up 4.6% compared to the same period in the prior year. During the quarter ended December 31, 2007, the Company opened six stores, three in California and three in Texas.Gross and saleable retail square footage at the end of the quarter ended December 31, 2007 were 5.73 million and 4.50 million, an increase over last year of 6.1% and 6.2%, respectively.As of December 31, 2007, the Company had 262 stores, up 6.9% compared to 245 stores as of December 31, 2006. Bargain Wholesale sales for the three months ended December 31, 2007 were $10.3 million compared to sales of $10.5 million in the same quarter last year, a decrease of 1.1%.Bargain Wholesale sales for the nine months ended December 31, 2007 were $30.8 million, up 4.6% over sales of $29.4 million for the nine months ended December 31, 2006. Eric Schiffer, CEO of the Company, said, "We are pleased to continue our positive trend in same-store-sales for the ninth quarter in a row with a 2.9% increase in the third quarter of fiscal 2008.Almost all of this increase was due to an increase in the number of transactions.We believe this indicates that we have increased the frequency of our customers’ visits and brought new customers into the stores.” “We project that during the fourth quarter ending March 31, 2008 we will open 4 new stores in California and 3 in Texas, and close 2 stores in Texas at the expiration of their leases for a net increase in stores of approximately 6.5% for the fiscal year.” "We plan to announce financial results of our third quarter ended December 31, 2007, on Monday, February 11 after the market close concurrent with the filing of our Form 10-Q for the quarter.We look forward to discussing our financial results, trends, and an overview of our plan to turnaround our financial performance on a conference call the following morning.The details regarding that conference call will be announced prior to the earnings release.” * *
